MEMORANDUM2
Elpedio Zambrano-Ayala appeals the 32-month sentence imposed following his guilty plea conviction of one count of illegal re-entry by a previously deported alien, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Zambrano-Ayala contends that the district court improperly enhanced his sentence on the basis of a prior aggravated felony conviction that was not charged in the information and proved beyond a reasonable doubt. Zambrano-Ayala’s argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which the Supreme Court in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) expressly declined to revisit. Apprendi, 120 S.Ct. at 2362; see also United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.